Citation Nr: 1710813	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right breast nodule.

2.  Entitlement to service connection for a chronic vaginal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1999 to March 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Waco, Texas now has jurisdiction over the matter.

In January 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This case was previously before the Board in April 2013 and April 2016.  There has been substantial compliance with the remand directives and the Board may proceed with review of the issue decided within.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a chronic vaginal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The hypertrophic nodule on the Veteran's right breast is related to surgery that occurred in active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right breast hypertrophic nodule have been met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection on a generally requires medical evidence or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet.App. 247 (1999). 

The Veteran asserts that she has had a painful nodule on her right breast since service.  Service treatment records (STRs) show that the Veteran underwent areolar reduction surgery in 2005.  In June 2006, the Veteran complained of a small rice-sized firm nodule on the right breast.  The doctor confirmed the presence of the nodule and that it was superficial in nature.  The doctor indicated that the breast mass was likely scar tissue resulting from the prior surgery.  A radiology report in June 2006 showed a provisional diagnosis of a right breast nodule.  A mammogram in June 2006 and ultrasound of the right breast in July 2006 showed normal results.

At the Veteran's hearing in January 2013, she stated that the nodule in her right breast causes pain and itching when it moves towards the surface of the skin.  She noted that she wears additional padding in her undergarments due to the discomfort caused by the nodule.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in July 2016 during which the examiner noted that the Veteran had been diagnosed with bilateral breast fibrocystic disease in 2007 and a right breast areolar reduction scar hypertrophic nodule in 2006.  

The examiner noted that, based on a review of the record, the Veteran had bilateral areolar reduction surgery.  After this procedure, a small superficial nodule was noted.  This was evaluated and a breast pathology was ruled out.  The examination findings are consistent with a right breast hypertrophic scar/nodule around the periareolar area.  The small nodule on the right breast is a residual of the scar from the areolar reduction surgery she had in service.  

The Veteran has consistently reported that she noticed a nodule on her right breast following surgery in service which is confirmed by her STRs.  She is competent to report observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The VA examination provided a positive opinion relating the hypertrophic nodule to the Veteran's surgery in service.  Thus, the Board finds service connection for a hypertrophic nodule in the right breast is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.        
 
ORDER

Entitlement to service connection for a hypertrophic nodule on the right breast is granted.


REMAND

Further development is required before the Board can adjudicate the Veteran's remaining claim.  The Veteran asserts that she has suffered from a chronic vaginal disability since service.

The Veteran's service treatment records included diagnoses and treatment of bacterial vaginosis and bacterial vaginitis.  The report of an October 2007 VA predischarge examination states that the Veteran's claimed bacterial vaginosis was "not active" at that time.  Post-service medical records include an abnormal PAP smear in 2009, and a diagnosis of vaginitis and vulvovaginitis in July 2012.  The July 2012 diagnosis of vaginitis is the same as the diagnosis inservice. 

Pursuant to the April 2016 Board remand, an addendum opinion was provided in July 2016.  That examiner provided a negative opinion because, as evidenced by a negative PAP smear in May 2013, the claimed conditions were acute, with no sequelae.  The Board finds the opinion inadequate because the rationale does not address additional diagnoses noted within the appeal period.  Thus, another addendum is required.  

VA medical records show treatment for vaginal conditions from 2011 through 2016, including prescriptions for medication.  A July 2016 VA gynecological examination included diagnoses of bacterial vaginosis and listed prescriptions of Flagyl and Metrogel.  

Further, although the Veteran may not have any current gynecological symptoms, VA is still required to obtain a medical opinion.  The "current disability" requirement necessary to establish service connection can be satisfied when a claimant has a disability during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The opinion on remand must address the significance of the findings in service and the post-service diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate examiner, preferably a gynecologist, to obtain a medical opinion as the current nature and likely etiology of and vaginal disorder diagnosed in the record from March 2008 to present.  If the examiner determines that the opinion cannot be provided without an examination, one should be provided.

The claims file, including this remand and copies of all pertinent records, must be made available to the examiner for review.  After reviewing the record, the examiner should answer the following:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has had continuity of symptoms of a chronic vaginal disability since service.  The examiner should consider the pertinent evidence to include: (i) service treatment records; (ii) June 2013 VA exam, (iii) all VA gynecological treatment records since service, (iv) a July 2016 VA exam diagnosing the Veteran with bacterial vaginosis including prescriptions for Flagyl and Metrogel used to treat vaginal infection.

The examiner should be informed that the fact that a vaginal disability is not currently present is not dispositive.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


